Exhibit 10.2
EXECUTION VERSION
          VOTING AGREEMENT, dated as of June 20, 2010 (this “Agreement”), among
Biovail Corporation, a Canadian corporation (“Biovail”), Valeant Pharmaceuticals
International, a Delaware corporation (“Delaware”) and the party listed on
Schedule A hereto (the “Stockholder”).
          WHEREAS, Biovail, Valeant, Biovail Americas Corp., a direct, wholly
owned subsidiary of Biovail (“BAC”), and Beach Merger Corp., a direct, wholly
owned subsidiary of BAC (“Merger Sub”), propose to enter into an Agreement and
Plan of Merger dated as of the date hereof (as the same may be amended or
supplemented, the “Merger Agreement”; capitalized terms used but not defined
herein shall have the meanings set forth in the Merger Agreement) providing for
the merger of Merger Sub with and into Valeant; and
          WHEREAS, the Stockholder owns the number of shares of Valeant Common
Stock set forth opposite its name on Schedule A hereto (such shares of Valeant
Common Stock, together with any other shares of capital stock of Valeant
acquired by the Stockholder after the date hereof and during the term of this
Agreement, being collectively referred to herein as the “Subject Shares”); and
          WHEREAS, as a condition to its willingness to enter into the Merger
Agreement, Biovail and Valeant have requested that the Stockholder enter into
this Agreement.
          NOW, THEREFORE, the parties hereto agree as follows:
          SECTION 1. Representations and Warranties of the Stockholder. The
Stockholder hereby represents and warrants to Biovail and Valeant as of the date
hereof in respect of itself as follows:
          (a) Authority; Execution and Delivery; Enforceability. The Stockholder
has all requisite power and authority to execute this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery by
the Stockholder of this Agreement and consummation of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Stockholder. The Stockholder has duly executed and delivered this
Agreement, and this Agreement, assuming this Agreement constitutes a legal,
valid and binding obligation of the other parties hereto, constitutes the legal,
valid and binding obligation of the Stockholder, enforceable against the
Stockholder in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, moratorium, reorganization or similar laws affecting the
rights of creditors generally and the availability of equitable remedies
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). The execution and delivery by the Stockholder of this
Agreement do not, and the consummation of the

 



--------------------------------------------------------------------------------



 



transactions contemplated hereby and compliance with the terms hereof will not,
conflict with, or result in any violation of, or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancelation or acceleration of any obligation or to loss of a material benefit
under, or to increased, additional, accelerated or guaranteed rights or
entitlements of any person under, or result in the creation of any Lien upon any
of the properties or assets of the Stockholder under, any provision of any
Contract to which the Stockholder is a party or by which any properties or
assets of the Stockholder are bound or, subject to the filings and other matters
referred to in the next sentence, any provision of any Judgment or Law
applicable to the Stockholder or the properties or assets of the Stockholder. No
Consent of, or registration, declaration or filing with, any Governmental Entity
is required to be obtained or made by or with respect to the Stockholder in
connection with the execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated hereby, other than (i) compliance
with and filings under the HSR Act and Part IX of the Competition Act, if
applicable to the Stockholder’s receipt in the Merger of Biovail Common Stock,
and (ii) such reports under Sections 13(d) and 16 of the Exchange Act or under
Canadian Securities Laws as may be required in connection with this Agreement
and the transactions contemplated hereby.
          (b) The Subject Shares. The Stockholder is the record and beneficial
owner of, and has good and marketable title to, the Subject Shares set forth
opposite its name on Schedule A attached hereto, free and clear of any Liens.
The Stockholder does not own, of record or beneficially, any shares of capital
stock of Valeant other than the Subject Shares set forth opposite its name on
Schedule A attached hereto. The Stockholder has the sole right to vote such
Subject Shares, and none of such Subject Shares is subject to any voting trust
or other agreement, arrangement or restriction with respect to the voting of
such Subject Shares, except as contemplated by this Agreement.
          SECTION 2. Representations and Warranties of Biovail. Biovail hereby
represents and warrants to the Stockholder and Valeant as follows: Biovail has
all requisite corporate power and authority to execute this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery by
Biovail of this Agreement and consummation of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of Biovail.
Biovail has duly executed and delivered this Agreement, and this Agreement,
assuming this Agreement constitutes a legal, valid and binding obligation of the
other parties hereto, constitutes the legal, valid and binding obligation of
Biovail, enforceable against Biovail in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, moratorium, reorganization or
similar laws affecting the rights of creditors generally and the availability of
equitable remedies (regardless of whether such enforceability is considered in a
proceeding in equity or at law). The execution and delivery by Biovail of this
Agreement do not, and the consummation of the transactions contemplated hereby
and compliance with the terms hereof will not, conflict with, or result in any
violation of, or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancelation

2



--------------------------------------------------------------------------------



 



or acceleration of any obligation or to loss of a material benefit under, or to
increased, additional, accelerated or guaranteed rights or entitlements of any
person under, or result in the creation of any Lien upon any of the properties
or assets of Biovail under, any provision of any Contract to which Biovail is a
party or by which any properties or assets of Biovail are bound or, subject to
the filings and other matters referred to in the next sentence, any provision of
any Judgment or Law applicable to Biovail or the properties or assets of
Biovail. No Consent of, or registration, declaration or filing with, any
Governmental Entity is required to be obtained or made by or with respect to
Biovail in connection with the execution, delivery and performance of this
Agreement or the consummation of the transactions contemplated hereby, other
than such reports under the Securities Act, the Exchange Act or under Canadian
Securities Laws as may be required in connection with this Agreement and the
transactions contemplated hereby.
          SECTION 3. Representations and Warranties of Valeant. Valeant hereby
represents and warrants to Biovail and the Stockholder as follows: Valeant has
all requisite corporate power and authority to execute this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery by
Valeant of this Agreement and consummation of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of Valeant.
Valeant has duly executed and delivered this Agreement, and this Agreement,
assuming this Agreement constitutes a legal, valid and binding obligation of the
other parties hereto, constitutes the legal, valid and binding obligation of
Valeant, enforceable against Valeant in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, moratorium, reorganization or
similar laws affecting the rights of creditors generally and the availability of
equitable remedies (regardless of whether such enforceability is considered in a
proceeding in equity or at law). The execution and delivery by Valeant of this
Agreement do not, and the consummation of the transactions contemplated hereby
and compliance with the terms hereof will not, conflict with, or result in any
violation of, or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancelation or acceleration of
any obligation or to loss of a material benefit under, or to increased,
additional, accelerated or guaranteed rights or entitlements of any person
under, or result in the creation of any Lien upon any of the properties or
assets of Valeant under, any provision of any Contract to which Valeant is a
party or by which any properties or assets of Valeant are bound or, subject to
the filings and other matters referred to in the next sentence, any provision of
any Judgment or Law applicable to Valeant or the properties or assets of
Valeant. No Consent of, or registration, declaration or filing with, any
Governmental Entity is required to be obtained or made by or with respect to
Valeant in connection with the execution, delivery and performance of this
Agreement or the consummation of the transactions contemplated hereby, other
than such reports under the Securities Act, the Exchange Act or under Canadian
Securities Laws as may be required in connection with this Agreement and the
transactions contemplated hereby.

3



--------------------------------------------------------------------------------



 



          SECTION 4. Covenants of the Stockholder. The Stockholder covenants and
agrees as follows:
          (a) At the Valeant Stockholder Meeting or any other meeting of the
stockholders of Valeant called to seek the Valeant Stockholders Approval or in
any other circumstances upon which a vote, consent or other approval (including
by written consent) with respect to the Merger Agreement or the Merger is
sought, the Stockholder shall vote (or cause to be voted) the Subject Shares of
the Stockholder in favor of granting the Valeant Stockholder Approval.
          (b) At any meeting of stockholders of Valeant or at any adjournment
thereof or in any other circumstances upon which the Stockholder’s vote, consent
or other approval is sought, the Stockholder shall vote (or cause to be voted)
the Subject Shares of the Stockholder against (i) any merger agreement or merger
(other than the Merger Agreement and the Merger), consolidation, combination,
sale of substantial assets, reorganization, recapitalization, dissolution,
liquidation or winding up of or by Valeant, (ii) any Valeant Takeover Proposal
and (iii) any amendment of the Valeant Charter or the Valeant By-laws or other
proposal or transaction involving Valeant or any of its Subsidiaries, which
amendment or other proposal or transaction would in any manner impede,
frustrate, prevent or nullify any provision of the Merger Agreement or the
Merger or change in any manner the voting rights of any class of Valeant Capital
Stock. The Stockholder shall not commit or agree to take any action inconsistent
with the foregoing.
          (c) Other than this Agreement, the Stockholder shall not (i) sell,
transfer, pledge, assign or otherwise dispose of (including by gift)
(collectively, “Transfer”), or enter into any Contract, option, derivative,
hedging or other agreement or arrangement (including any profit- or loss-sharing
arrangement) with respect to the Transfer of, any Subject Shares to any person
other than pursuant to the Merger, or (ii) enter into any voting arrangement,
whether by proxy, voting agreement or otherwise, with respect to any Subject
Shares and shall not commit or agree to take any of the foregoing actions.
          (d) Subject to Section 8 below, the Stockholder shall not, nor shall
it authorize or permit any Representative of the Stockholder to (i) directly or
indirectly solicit, initiate, knowingly encourage, induce or facilitate any
Valeant Takeover Proposal or any inquiry or proposal that may reasonably be
expected to lead to a Valeant Takeover Proposal or (ii) directly or indirectly
participate in any discussions or negotiations with any Person regarding, or
furnish to any Person any information with respect to, or cooperate in any way
with any Person (whether or not a Person making a Valeant Takeover Proposal)
with respect to any Valeant Takeover Proposal or any inquiry or proposal that
may reasonably be expected to lead to a Valeant Takeover Proposal.

4



--------------------------------------------------------------------------------



 



          (e) The Stockholder shall use all reasonable efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, and to assist and
cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the Merger.
          (f) The Stockholder hereby consents to and approves the actions taken
by the Valeant Board in approving the Merger Agreement. The Stockholder hereby
waives, and agrees not to exercise or assent to, any appraisal rights under
Section 262 in connection with the Merger.
          SECTION 5. Termination. This Agreement shall terminate upon the
earliest of (i) the Effective Time, (ii) the termination of the Merger Agreement
in accordance with its terms, (iii) the occurrence of a Valeant Adverse
Recommendation Change, or (iv) the End Date, in each case other than with
respect to the liability of any party for breach hereof prior to such
termination; provided that, notwithstanding anything herein to the contrary, the
obligations of the Stockholder pursuant to Section 4(c)(i) of this Agreement
shall terminate on December 30, 2010 if this Agreement does not terminate on an
earlier date pursuant to the terms of this Section 5.
          SECTION 6. Additional Matters. The Stockholder shall, from time to
time, execute and deliver, or cause to be executed and delivered, such
additional or further consents, documents and other instruments as Biovail or
Valeant may reasonably request for the purpose of effectively carrying out the
transactions contemplated by this Agreement.
          SECTION 7. Publication. The Stockholder hereby permits Biovail and
Valeant to publish and disclose in any proxy statement or prospectus (including
any document or schedule filed with the SEC), or any other regulatory filings in
connection with the Merger Agreement, the Stockholder’s identity and ownership
of shares of Valeant Common Stock, the other information set forth on Schedule A
attached hereto, and the nature of its commitments, arrangements and
understandings pursuant to this Agreement. Each of Biovail and Valeant hereby
permits the Stockholder to publish and disclose in any regulatory filing or
filings which it is required under Law to make as a result of this Agreement the
identity of Valeant and Biovail and the nature of the commitments, arrangements
and understandings of Valeant or Biovail pursuant to this Agreement.
          SECTION 8. Fiduciary Responsibilities. Notwithstanding any provision
of this Agreement to the contrary, nothing in this Agreement shall limit or
restrict the rights and obligations of G. Mason Morfit, Brandon Boze or any
other designee of the Stockholder serving on the Board of Directors of Valeant
from taking any action in their capacity as directors of Valeant (it being
understood that this Agreement shall apply to the Stockholder solely in its
capacity as a stockholder of Valeant) or voting in their sole discretion on any
matter, whether in connection with the Merger Agreement or otherwise, and such
actions shall not be deemed to constitute a breach of any provision of this
Agreement.

5



--------------------------------------------------------------------------------



 



          SECTION 9. General Provisions.
          (a) Amendments. This Agreement may not be amended except by an
instrument in writing signed by each of the parties hereto.
          (b) Notice. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or sent by overnight
courier (providing proof of delivery) to Biovail or Valeant in accordance with
Section 9.02 of the Merger Agreement and to the Stockholder at its address set
forth on Schedule A hereto (or at such other address for a party as shall be
specified by like notice).
          (c) Interpretation. When a reference is made in this Agreement to
Sections, such reference shall be to a Section to this Agreement unless
otherwise indicated. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Wherever the words “include”, “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation”.
          (d) Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.
          (e) Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.
          (f) Entire Agreement; No Third-Party Beneficiaries. This Agreement
(i) constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof and (ii) is not intended to confer upon any person other
than the parties hereto any rights or remedies hereunder.
          (g) Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware regardless of the laws
that might otherwise govern under applicable principles of conflicts of law
thereof.

6



--------------------------------------------------------------------------------



 



          (h) Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the parties without the prior
written consent of the other parties. Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and assigns.
          (i) Enforcement. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any Federal court located in the
State of Delaware or in any Delaware state court, this being in addition to any
other remedy to which they are entitled at law or in equity. In addition, each
of the parties hereto (i) consents to submit itself to the personal jurisdiction
of any Delaware state court or any Federal court located in the State of
Delaware in the event any dispute arises out of this Agreement or the Merger,
(ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court,
(iii) agrees that it will not bring any action relating to this Agreement or the
Merger in any court other than a Delaware state court or any Federal court
sitting in the State of Delaware and (iv) waives any right to trial by jury with
respect to any claim or proceeding related to or arising out of this Agreement
or any transaction contemplated hereby.

7



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, each party has duly executed this Agreement,
all as of the date first written above.

            BIOVAIL CORPORATION,
      by   /s/ William M. Wells       Name:   William M. Wells       Title:  
Chief Executive Officer         VALEANT PHARMACEUTICALS INTERNATIONAL,
      by   /s/ J. Michael Pearson       Name:   J. Michael Pearson      
Title:   Chairman and Chief Executive Officer         VALUEACT CAPITAL MASTER
FUND, L.P., by its
general partner, VA Partners I,
      by   /s/ Jeffrey W. Ubben       Name:   Jeffrey W. Ubben       Title:  
Chief Executive Officer  

 



--------------------------------------------------------------------------------



 



         

SCHEDULE A

     
Name and Address
of Stockholder   Number of Shares of
Valeant
Common Stock Owned      
ValueAct Capital Master Fund, L.P.
  15,138,358 shares*
435 Pacific Ave., 4th Floor
   
San Francisco, CA 94133
   
TEL: (415) 362-3700
   
FAX: (415) 362-5727
   
Attn: Allison Bennington
   
abennington@valueact.com
   

 

*   G. Mason Morfit also owns 24,687 Virginia Restricted Stock Units.

 